Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities: in line 9 the claim recites.  “determining that the user has a viewing preference for the first television”, but it seems that “determining” is grammatically incorrect, or at least inconsistent, and should be replaced by “determine”. Appropriate correction is required.

Allowable Subject Matter
Claims 13-17 allowed if the double patenting rejections and grammar objections are overcome.
The following is a statement of reasons for the indication of allowable subject matter: claim 13 is allowed based on the same rationale as claim 13 of the parent case (US 11134303 B2) and claims 14-17 are allowed due to depending from claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over US 11134303 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-12 of the instant application are anticipated by claims 1-12, respectively, of US 11134303 B2 because the claims of the instant application only differ by way of being more broad. Therefore the claims are rejected on the ground of nonstatutory obvious-type double patenting.

Claim 13 of the instant application is anticipated by claim 13 of US 11134303 B2. A comparison of the claims is shown below because different wording is used although the subject matter is substantially similar. 

Instant Application  
US 11134303 B2
13. A system for facilitating setting of television program series recording priority ranking, comprising: 

at least one computer processor; and at least one memory coupled to the at least one computer processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one computer processor, cause the at least one computer processor to: 

monitor television series program viewing habits of a user for a plurality of different television program series; and 

determining that the user has a viewing preference for the first television program series over the second television program series based on the comparison of the percentage of the predetermined number of different latest episodes of the of the first television program series that have been viewed by the user to the percentage of the same predetermined number of different latest episodes of the of the second television program series that have been viewed by the user; and 






















change a television program series recording priority ranking of at least two of the plurality of different television program series based on the monitoring of the television series program viewing habits of the user for the plurality of different television program series.




13. A system for facilitating setting of television program series recording priority ranking, comprising: 

at least one computer processor; and at least one memory coupled to the at least one computer processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one computer processor, cause the at least one computer processor to: 

monitor television series program viewing habits of a user for a plurality of different television program series; 

determine that the user has a viewing preference for a first television program series over a second television program series in the plurality of different television program series, wherein the determining that the user has a viewing preference for the first television program series over the second television program series includes: determining a percentage of a predetermined number of different latest episodes of the of the first television program series that have been viewed by the user; determining a percentage of a same predetermined number of different latest episodes of the of the second television program series that have been viewed by the user; comparing the percentage of the predetermined number of different latest episodes of the of the first television program series that have been viewed by the user to the percentage of the same predetermined number of different latest episodes of the of the second television program series that have been viewed by the user; and determining that the user has a viewing preference for the first television program series over the second television program series based on the comparison of the percentage of the predetermined number of different latest episodes of the of the first television program series that have been viewed by the user to the percentage of the same predetermined number of different latest episodes of the of the second television program series that have been viewed by the user; and 

change a television program series recording priority ranking of at least two of the plurality of different television program series based on the monitoring of the television series program viewing habits of the user for the plurality of different television program series.


Claims 14-20 of the instant application are anticipated by claims 14-20, respectively, of US 11134303. Therefore the claims are rejected on the ground of nonstatutory obvious-type double patenting.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140355963 A1 to Babu, hereafter ‘Babu’.

Regarding claim 18, Babu discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor (para [0025]-[0027]), cause the at least one processor to: 
record an episode of a first television program series and skip recording of an episode of a second television program series broadcast in a same time slot as the episode of the first television program series due to a recording priority ranking of the first television program series being higher than a recording priority ranking of the second television program series (para [0041]-[0042], ranking programs and/or series based on various attributes including TV series title and user's viewing habits to resolve recording conflicts); 
determine that an episode of the second television program series, whose recording was skipped due to the higher recording priority ranking of the first television program series than the recording priority ranking of the second television program series, is scheduled to be rebroadcast in one or more future time slots; and in response to the determination that the episode of the second television program series is scheduled to be rebroadcast in one or more future time slots, recording, during the one or more future time slots, the episode of the second television program series whose recording was skipped due to the higher recording priority ranking of the first television program series being higher than the recording priority ranking of the second television program series (para [0043]-[0044], detecting future rebroadcasts and resolving the DVR conflict by excluding the video program that has been scheduled to be recorded at the future opportunity, also consider para [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over US 20140355963 A1 to Babu, hereafter ‘Babu’. in view of US 20140270712 A1 to Bennett, hereafter ‘Bennett’.

Regarding claim 1, Babu teaches a computer implemented method for facilitating setting of television program series recording priority ranking, comprising: 
accessing, by a computerized system for facilitating setting of television program series recording priority ranking, a current recording priority ranking of a plurality of different television program series (para [0041]-[0042], ranking programs based on various attributes including TV series title); 
monitoring, by the computerized system for facilitating setting of television program series recording priority ranking, television series program viewing habits of a user for the plurality of different television program series (para [0042], ranking video programs based on the user's viewing habits); 
determining, by the computerized system for facilitating setting of television program series recording priority ranking, there exists a program recording conflict between at least two television program series of the plurality of television program series based on at least one episode of a first television program series of the at least two television program series being scheduled to be broadcast in a same time slot as at least one episode of a second television program series of the at least two television program series (para [0032], “generate a conflicting DVR schedule indication”); 
determining, by the computerized system for facilitating setting of television program series recording priority ranking, based on the monitored viewing habits of the user, that the user has a viewing preference for the first television program series over the second television program series (para [0033], “resolve the conflict based on a local pattern 310 of DVR conflict resolution, which may include users past preferences, viewing experiences, etc.”).
Babu further teaches sending a notification, by the computerized system for facilitating setting of television program series recording priority ranking, to a device accessible by the user, of an option to upgrade a recording priority ranking of the first television program series to a higher priority ranking than the second television program series (para [0045]-[0047], “provide a prompt for the user to resolve the conflict”).
However, Babu differs from the claimed invention in that the system automatically resolves the conflict and only prompts the user to change a priority when the system is unable to resolve the conflict (see para [0043] and [0045]), therefore Babu fails to explicitly teach that the option to upgrade is based on the determination that the user has a viewing preference for the first television program series over the second television program series.
However, In analogous art, Bennett teaches wherein “the system may automatically prioritize and/or remove some programming events from the schedule based on recording conflict rules, and optionally generate a user notification with a user-selectable override option . . . the priority may be dictated by the user's preferences or input” (para [0073]-[0074]).
Therefore the combined references of Babu and Bennett disclose the limitation: 
sending a notification, by the computerized system for facilitating setting of television program series recording priority ranking, to a device accessible by the user, of an option to upgrade a recording priority ranking of the first television program series to a higher priority ranking than the second television program series based on the determination that the user has a viewing preference for the first television program series over the second television program series.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett to provide a priority override option to the user during conflict resolution in order to more closely match the user’s recording preferences.

Regarding claim 2, Babu modified by Bennett discloses the method of claim 1 further comprising: 
in response to the notification, receiving, by the computerized system for facilitating setting of television program series recording priority ranking, input indicative of selection of the option to upgrade the recording priority ranking of the first television program series to a higher priority ranking than the second television program series; and in response to receiving the input, modifying, by the computerized system for facilitating setting of television program series recording priority ranking, the current priority ranking of the plurality of different television program series by upgrading the recording priority ranking of the first television program series to a higher priority ranking than the second television program series (Babu teaches the priority ranking of different TV series as per rejection of claim 1, and para [0073]-[0074] of Bennett teaches the option to generate a user notification with a user-selectable override option, wherein the priority may be dictated by the user's preferences or input).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett based on the same rationale to combine as per the rejection of claim 1.

Regarding claim 3, Babu modified by Bennett discloses the method of claim 2 further comprising: 
recording, by the computerized system for facilitating setting of television program series recording priority ranking, an episode of the first television program series instead of an episode of the second television program series that is broadcast in a same time slot as the first television program series based on the upgrade of the recording priority ranking of the first television program series to the higher priority ranking than the second television program series (Babu teaches the priority ranking of different TV series as per rejection of claim 1, and para [0073]-[0074] of Bennett teaches the option to generate a user notification with a user-selectable override option, wherein the priority may be dictated by the user's preferences or input, and wherein the result of the priority override may cause a first program to be recorded instead of a second program).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett based on the same rationale to combine as per the rejection of claim 1.

Regarding claim 4, Babu modified by Bennett discloses the method of claim 2 wherein the notification of the option to upgrade the recording priority ranking of the first television program series is sent before the same time slot in which the at least one episode of the first television program series and the at least one episode of a second television program series is scheduled to be broadcast (Babu teaches the priority ranking of different TV series as per rejection of claim 1, and para [0073]-[0074] of Bennett teaches the option to generate a user notification with a user-selectable override option, wherein “the system may generate a user notification before and/or after changing the recording schedule”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett based on the same rationale to combine as per the rejection of claim 1.

Regarding claim 5, Babu modified by Bennett discloses the method of claim 4, further comprising: 
recording, by the computerized system for facilitating setting of television program series recording priority ranking, an episode of the first television program series instead of an episode of the second television program series that are both scheduled to be broadcast in the same time slot, based on the upgrade of the recording priority ranking of the first television program series to the higher priority ranking than the second television program series (Babu teaches the priority ranking of different TV series as per rejection of claim 1, and para [0073]-[0074] of Bennett teaches the option to generate a user notification with a user-selectable override option, wherein the priority may be dictated by the user's preferences or input, and wherein the result of the priority override may cause a first program to be recorded instead of a second program, Bennett also teaches wherein “the system may generate a user notification before and/or after changing the recording schedule”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett based on the same rationale to combine as per the rejection of claim 1.

Regarding claim 6, Babu modified by Bennett discloses the method of claim 5, further comprising: 
determining, by the computerized system for facilitating setting of television program series recording priority ranking, that the episode of the second television program series, whose recording was skipped due to the upgrade of the recording priority ranking of the first television program series to the higher priority ranking than the second television program series, is scheduled to be rebroadcast in one or more future time slots; and in response to the determination that the episode of the second television program series is scheduled to be rebroadcast in one or more future time slots, recording, by the computerized system for facilitating setting of television program series recording priority ranking, the episode of the second television program series during the one or more future time slots (Babu teaches the priority ranking of different TV series as per rejection of claim 1, and para [0073]-[0074] of Bennett teaches the option to generate a user notification with a user-selectable override option as per claim 5. Additionally, para [0043]-[0044] of Babu teaches detecting future rebroadcasts and resolving the DVR conflict by excluding the video program that has been scheduled to be recorded at the future opportunity, also consider para [0056]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett based on the same rationale to combine as per the rejection of claim 1.

Regarding claim 7, Babu modified by Bennett discloses the method of claim 6, further comprising: 
before the recording of the episode of the second television program series, determining, by the computerized system for facilitating setting of television program series recording priority ranking, that at least one of the determined one or more time slots does not have an unrecorded program episode scheduled to be broadcast that has a higher priority ranking than the second television program series, wherein the recording the episode of the second television program series is performed during the at least one of the determined one or more time slots based on the determination that the at least one of the determined one or more time slots does not have an unrecorded program episode scheduled to be broadcast that has a higher priority ranking than the second television program series (Babu teaches the priority ranking of different TV series as per rejection of claim 1, and para [0073]-[0074] of Bennett teaches the option to generate a user notification with a user-selectable override option as per claim 6. Additionally, para [0043]-[0044] of Babu teaches detecting future rebroadcasts and resolving the DVR conflict by excluding the video program that has been scheduled to be recorded at the future opportunity, also consider para [0056]. Babu does not explicitly describe that scheduling the recording of the future rebroadcast involves a step of checking for a conflict with a higher priority recording for the future time slot, but para [0069] of Bennett teaches determining whether a repeat of the given program is scheduled during a future time “when resources are available according to the recording schedule.” Note, therefore Bennett’s checking the availability of the available resources for the future time slot reads on the limitation of determining if there is a higher priority recording already scheduled for the future time slot).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett based on the same rationale to combine as per the rejection of claim 1.

Regarding claim 8, Babu modified by Bennett discloses the method of claim 1, and Bennett further teaches wherein the determining that the user has a viewing preference for the first television program series over the second television program series includes: determining a viewing time of the first television program series; determining a viewing time of the second television program series; comparing the viewing time of the first television program series to the viewing time of the second television program series; and determining that the user has a viewing preference for the first television program series over the second television program series based on the comparison of the viewing time of the first television program series to the viewing time of the second television program series (see para [0074], conflict resolution may estimate the user’s interest for particular content based on the user’s past viewing pattern, e.g. regularly viewing or not viewing corresponding episodes. Note, the comparison step is implicit  because the conflict resolution may be deciding between two different shows to record).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett in order to record content of potentially greater interest to the user during conflict resolution.

Regarding claim 9, Babu modified by Bennett discloses the method of claim 8, and Bennett further teaches wherein the viewing time of the first television program series is a total current viewing time of the first television program series and the viewing time of the second television program series is a total current viewing time of the second television program series (see para [0074], conflict resolution may estimate the user’s interest for particular content based on the user’s past viewing pattern, e.g. regularly viewing or not viewing corresponding episodes. Note, para [0074] of Bennett is meets the broadest reasonable interpretation of “total current viewing time” because there is nothing to suggest that the viewing time for any of the ‘corresponding episodes’ are excluded when determining the viewing pattern).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett in order to record content of potentially greater interest to the user during conflict resolution.

Regarding claim 19, Babu teaches the non-transitory computer-readable storage medium of claim 18, and Babu further teaches wherein the recording of the episode of the second television program series whose recording was skipped due to the higher recording priority ranking of the first television program series than the recording priority ranking of the second television program series is performed (para [0043]-[0044], detecting future rebroadcasts and resolving the DVR conflict by excluding the video program that has been scheduled to be recorded at the future opportunity, also consider para [0056]). 
Babu does not explicitly describe that scheduling the recording of the future rebroadcast involves a step of checking for a conflict with a higher priority recording for the future time slot.
However, In analogous art, para [0069] of Bennett teaches determining whether a repeat of the given program is scheduled during a future time “when resources are available according to the recording schedule.” Note, therefore Bennett’s checking the availability of the available resources for the future time slot reads on the limitation of a rule that determines if there is a higher priority recording already scheduled for the future time slot.
Therefore a combination of Babu and Bennett discloses all the limitations of claim 19
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett in order to efficiently record content of interest to the user during conflict resolution.

Regarding claim 20, Babu teaches the non-transitory computer-readable storage medium of claim 18, and Babu further teaches providing a prompt for the user to resolve the conflict (para [0045]-[0047]).
However, Babu differs from the claimed invention in that the system automatically resolves the conflict and only prompts the user to change a priority when the system is unable to resolve the conflict (see para [0043] and [0045]), therefore Babu fails to explicitly teach  sending a notification that a recording of an episode is about to be skipped as claimed or the notification of an option to upgrade as claimed.
However, In analogous art, Bennett teaches wherein “the system may automatically prioritize and/or remove some programming events from the schedule based on recording conflict rules, and optionally generate a user notification with a user-selectable override option” wherein “the priority may be dictated by the user's preferences or input” (para [0073]-[0074]).
Therefore the combined references of Babu and Bennett disclose the limitations: wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to: send a notification that a recording of an episode of a third television program series is about to be skipped is about due to a recording priority ranking of a fourth television program series being higher than a recording priority ranking of the third television program series; send a notification that of an option to upgrade a recording priority ranking of the third television program series to a higher priority ranking than the fourth television program series to avoid the recording of the episode of the third television program series being skipped; and based on a response received to the notification, upgrade the recording priority ranking of the third television program series to a higher priority ranking than the fourth television program series to avoid the recording of the episode of the third television program series being skipped.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Babu in view of the above teachings of Bennett to provide a priority override option to the user during conflict resolution in order to more closely match the user’s recording preferences.

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Babu in view of Bennett and further in view of US 20160142783 A1 to Bagga et al., hereafter Bagga.

Regarding claim 10, Babu modified by Bennett discloses the method of claim 8, but fails to explicitly teach determining the viewing time over the most recent predetermined time period as claimed.
However, in analogous art, para [0046] of Bagga teaches determination of user media preferences by weighting recent consumption history at a given device more heavily than user preferences and media consumption history from a more distant past.
Therefore a combination of Babu, Bennett and Bagga discloses wherein the viewing time of the first television program series is a total viewing time of the first television program series over a most recent predetermined time period and the viewing time of the second television program series is a total viewing time of the second television program series over a most recent predetermined time period.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of Babu and Bennett in view of the above teachings of Bagga because “by consistently monitoring the user consumption and weighting recent consumption more heavily than past consumption trends, the system may provide recommendations that the user would be more interested in viewing” (Bagga, para [0046]).

Regarding claim 11, Babu modified by Bennett and Bagga discloses the method of claim 10, wherein para [0046] of Bagga teaches determination of user media preferences by weighting recent consumption history at a given device more heavily than user preferences and media consumption history from a more distant past. Additionally, para [0065] of Bagga teaches an interface for the user to provide one or more criteria weights that may be used to determine which programs take priority in case of conflict. Bagga does not explicitly teach that the interface can be used by the user to select the “most recent predetermined time period” as claimed. However, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to combine the user interface of Bagga, with Bagga’s teaching of weighting recent consumption history more so than the distant past, resulting in the invention as claimed. The combination would allow for the recognizable benefit of recording content more suitable to the user’s interest. Also consider that a particular “recent” time frame may not apply equally to all users or sceneries. For example, if user A watches an average of 8 hours a day of programming and user B watches an average of 8 hours per month of programming, then defining “recent” with the same time frame, e.g. a week, would yield significantly different results. Therefore adjustability of the time frame is an obvious feature.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Babu in view of Bennett and further in view of US 20190104337 A1 to Catalano et al., hereafter ‘Catalano’.

Regarding claim 12, Babu modified by Bennett discloses the method of claim 1, and Bennett further teaches resolving the conflict based on the users viewing history of recorded TV series (para [0074]), but does not explicitly disclose the user history based on unrecorded content as claimed.
However, in analogous art, para [0037] of Catalano teaches wherein, “The viewing history 179 can be a list of the digital video content 130 that the user previously watched or has recorded.”
Therefore the combination of Babu, Bennett and Catalano discloses wherein the monitoring the television series program viewing habits of the user for the plurality of different television program series includes monitoring viewing of recorded programs and unrecorded programs.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of Babu and Bennett in view of the above teachings of Catalano for the recognizable benefit of improving the selection of digital video content of interest to the user for recording (Catalano, para [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484